               Case 3:20-mj-71277-MAG Document 11 Filed 09/29/20 Page 1 of 2




                                                                               FILED
1 DAVID L. ANDERSON (CABN 149604)
  United States Attorney
2
  HALLIE HOFFMAN (CABN 210020)
3 Chief, Criminal Division                                                        Sep 29 2020
 4 ANKUR SHINGAL (CABN 303434)
   Assistant United States Attorney                             SUSANY. SOONG
 5                                                         CLERK, U.S. DISTRICT COURT
          450 Golden Gate Avenue, Box 36055            NORTHERN DISTRICT OF CALIFORNIA
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200                              SAN FRANCISCO
 7        FAX: (415) 436-7234
          Ankur.shingal@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13 UNITED STATES OF AMERICA,                           )   CASE NO. 3-20-71277 MAG
                                                       )
14           Plaintiff,                                )
                                                       )   STIPULATION TO EXCLUDE TIME FROM
15      v.                                             )   SEPTEMBER 25, 2020 TO SEPTEMBER 30, 2020
                                                       )   AND ORDER
16 EDUARDO BERMUDEZ GOMEZ                              )
   a/k/a Eddie Bermudez                                )
17 a/k/a “Casper”                                      )
                                                       )
18                                                     )
             Defendant.                                )
19                                                     )
20
             It is hereby stipulated by and between counsel for the United States and counsel for the
21
     defendant Eduardo Bermudez Gomez, that time be excluded under the Speedy Trial Act from September
22
     25, 2020 through September 30, 2020.
23
             At the detention hearing held on September 25, 2020, the government and counsel for the
24
     defendant agreed that time be excluded under the Speedy Trial Act so that defense counsel could
25
     continue to prepare, including by reviewing the discovery already produced. For this reason and as
26
     further stated on the record at the status conference, the parties stipulate and agree that excluding time
27
     until September 30, 2020 will allow for the effective preparation of counsel. See 18 U.S.C.
28

     STIPULATION TO EXCLUDE TIME AND ORDER
     Case No. 3-20-71277-MAG                                                                      v. 7/10/2018
              Case 3:20-mj-71277-MAG Document 11 Filed 09/29/20 Page 2 of 2




 1 § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by excluding

 2 the time from September 25, 2020 through September 30, 2020 from computation under the Speedy

 3 Trial Act outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §

 4 3161(h)(7)(A), (B)(iv).

 5          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 6 counsel for the defendant to file this stipulation and proposed order.

 7

 8          IT IS SO STIPULATED.

 9 DATED:                                                          /s/                  ___
                                                          Ankur Shingal
10                                                        Assistant United States Attorney
11
     DATED:                                                        /s/               ___
12                                                        David Rizk
                                                          Counsel for Defendant Gomez
13

14                                                   ORDER
15          Based upon the facts set forth in the stipulation of the parties and the representations made to the
16 Court on September 25, 2020 and for good cause shown, the Court finds that failing to exclude the time

17 from September 25, 2020 through September 30, 2020 would unreasonably deny defense counsel and

18 the defendant the reasonable time necessary for effective preparation, taking into account the exercise of

19 due diligence 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by

20 excluding the time from September 25, 2020 to September 30, 2020 from computation under the Speedy

21 Trial Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore, and

22 with the consent of the parties, IT IS HEREBY ORDERED that the time from September 25, 2020

23 through September 30, 2020 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C.
                                                                             S DISTRICT
24 § 3161(h)(7)(A), (B)(iv).                                              ATE           C
                                                                         T
                                                                                             O
                                                                     S




                                                                                              U
                                                                    ED




                                                                                               RT




25          IT IS SO ORDERED.                                                        ERED
                                                                UNIT




                                                                                O ORD
                                                                         IT IS S
                                                                                                  R NIA




26
                                                                                        M. Ryu
                                                                NO




          September 29, 2020                                                   onna
27 DATED: ___________________                                          Judge D
                                                                   ___________________________
                                                                                                 FO
                                                                 RT




                                                                   DONNA M. RYU
                                                                                              LI




                                                                     ER
                                                                     H




                                                                                             A




28                                                                 United             C
                                                                        N States Magistrate Judge
                                                                                    F
                                                                             D IS T IC T O
                                                                                   R
     STIPULATION TO EXCLUDE TIME AND ORDER
     Case No. 3-20-71277-MAG                                                                              v. 7/10/2018
